Citation Nr: 1400810	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 1971 and from September 1972 to April 1984.  The Veteran died in June 1996.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Board remanded the claim to afford the Appellant a hearing before the Board, which was conducted in January 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  She asserts that the fatal cancer of the oropharynx was caused by the Veteran's exposure to Agent Orange in Vietnam.  

The service personnel records show that the Veteran served in Vietnam from September 1966 to September 1967.  The death certificate shows that the Veteran of squamous cell carcinoma of the oropharynx.  




Under 38 U.S.C.A. § 1116, it is presumed that the Veteran was exposed to Agent Orange, and there are certain diseases that are presumed to have been incurred in service due to exposure to Agent Orange, but cancer of the oropharynx is not one of the diseases.  Nevertheless, service connection may still be established without the presumption by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The only medical evidence of record is a copy of the death certificate.  As the record appears incomplete, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the service treatment records for the second period of service from September 1972 to April 1984. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Appellant whether the Veteran was treated for cancer of the oropharynx by VA, and, if so, obtain the VA records she identifies.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).




3.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf private medical records, pertaining to the diagnosis and treatment of the Veteran's cancer of the oropharynx.  

4.  After the above development, adjudicate the claim, addressing whether the Veteran's fatal cancer was a respiratory cancer subject to presumptive service connection under 38 C.F.R. § 3.309(e), and, if not, whether the fatal cancer was directly caused by exposure to Agent Orange. 

If benefit is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


